EATON, O.H., Jr., Associate Judge.
This appeal is from a summary judgment in a negligence case. Appellant was injured when she fell off a ramp in an automotive service area. Her version of the events, while confusing, creates a material issue of fact concerning causation which precludes entry of summary judgment. See Pratt v. Bakamasair Holding, Ltd., 546 So.2d 749 (Fla. 3d DCA 1989); Bianchi v. Garber, 528 So.2d 969 (Fla. 4th DCA 1988); Levy v. Home Depot, Inc., 518 So.2d 941 (Fla. 3d DCA 1987); Krivanek v. Pasternack, 490 So.2d 252 (Fla.2d DCA 1986); Northwest Florida Crippled Children’s Association v. Harigel, 479 So.2d 831 (Fla. 1st DCA 1985); Ainsworth v. Intercontinental Hotels Corp., 467 So.2d 386 (Fla. 3d DCA 1985), pet. for review dismissed, 475 So.2d 694 (Fla.1985); Kupperman v. Levine, 462 So.2d 90 (Fla. 4th DCA 1985). Special care must be exercised in granting summary judgments in negligence cases. The facts must be so crystallized that nothing remains but questions of law. Carbajo v. City of Hialeah, 514 So.2d 425 (Fla. 3d DCA 1987).
The summary judgment is reversed and this cause is remanded for further proceedings.
REVERSED and REMANDED.
DANIEL, C.J., and GOSHORN, J., concur.